 SYRACUSE COLOR PRESS,INC.377CONCLUSIONS OF LAW1. International Typographical Union is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of Thomas L. Mullins and Joseph A. Ben-nett,thereby discouraging membership in International Typographical Union,Respondent has engaged in and is engaging in unfair labor practices,within themeaning of Section 8 (a) (3) of the Act.3.By interrogating its employees regarding their ITU sympathies,by makingother anti-ITU statements,and engaging in various anti-ITU conduct,therebyinterfering with, restraining,and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act,Respondent has engaged in and isengaging in unfair labor practices,within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices,within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication in this volume.]SYRACUSECOLORPRESS INC.andINTERNATIONAL MAILERS UNION.Cases Nos. 3-RZ'-565 and 3-110-117.March 6, 1953Decision and OrderOn June5, 1952, Trial Examiner Reeves R. Hilton issued his Inter-mediateReport in the above-entitled proceeding,finding that the Re-spondenthad engagedin and was engaging in certain unfair laborpractices,and recommendingthat itcease and desist therefrom andtake certain affirmative action, asset forth in the copy of the Inter-mediateReport attached hereto.The TrialExaminer further recom-mended thatthe Board set aside the election which washeldon March31, 1951.TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Respondent's request for oral argument before the Board ishereby denied,as the record,including the exceptions and briefs ade-quately present the issues and the positions of the parties.The Boardhas reviewed the rulingsmade by the TrialExaminerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board ha§ considered the In-termediateReport, theexceptions and briefs,and the entire record inthe case, andhereby adoptsthe findings,conclusions,and recommen-103 NLRB No. 26. ,378DECISIONS OF NATIONAL LABOR RELATIONS BOARDdations of the Trial Examiner, with the following modifications andadditions :On March 9, 1951, the charging Union in this case, hereinaftercalled Mailers, filed a petition for certification as the bargaining rep-resentative of Respondent's employees.The election on Mailers'petition was held on March 31, 1951, and was lost by Mailers.OnApril 5, Mailers filed objections to conduct affecting the results ofthe election, as well as the instant charges based on the same conduct.A consolidated hearing was held before the Trial Examiner on theissues raised by the objections to the election and by the complaintbased upon Mailers' charges.Like the Trial Examiner, we find that before the filing of Mailers'petition for certification an organizational campaign had been con-ducted among the employees by both Mailers and International Broth-erhood of Bookbinders, AFL, hereinafter called Bookbinders.Book-binders, but not Mailers, was a member of the Allied Trades Council,which issued and controlled the use of a union label used by theRespondent on some of its products.About a week before the election, the Respondent's Plant Superin-tendent McGarry and General Manager Benedict called 5 employeesinto the superintendent's office individually and in succession (3 werecalled in individually and the other 2 were called in together).Theseemployees were admittedly selected because they were considered bymanagement to be "key employees." The Respondent's officials stated,as found by the Trial Examiner, that the Respondent had been author-ized to use the label of the Allied Trades Council, that if Mailers wonthe election the Respondent might lose the use of this label, and that"there always was a possibility" that this might result in loss of work.Like the Trial Examiner, we find that McGarry and Benedict at thesame time interrogated the employees at these interviews concerningtheir membership in and activities on behalf of Mailers.We agree with the Trial Examiner that the discussion of the unionlabel by the Respondent was not violative of Section 8 (a) (1) ofthe Act, as it was merely a prediction of economic consequences beyondRespondent's control which might result from certification of Mailers,and contained no implication that the Respondent would take anyaffirmative action to bring about these adverse effectsThe TrialExaminer found, however, that the interrogation of the employeesby McGarry and lenedict violated Section 8 (a) (1) of the Act.We agree.This interrogation consisted in (a) questioning employees Anthony,Maholick, and Wierzbicki about their membership in Mailers, (b) ask-i Electric Steel Foundry,74 NLRB 129;Mylan-Sparta Co., Inc.,78 NLRB1144, enfd.166 F.2d 485(C. A. 6). SYRACUSE COLORPRESS, INC.379ing employee Yagelski if he attended Mailers' meetings, (c) askingemployee Anthony if he attended such meetings and where they wereheld, and (d) asking employee Sarna for his opinion about the out-come of the pending election.Of the 3 employees who were interro-gated about their membership in Mailers, 2 denied that they weremembers, although in fact they were.2One of these two, Anthony,in explaining at the hearing why he had not disclosed his membershipin Mailers, stated that if he had, he "would be put on the spot."InStandard-Coosa-Thatcher Company,3the Board set forth its rea-sons for holding that interrogation of employees concerning theirunion membership and activities violates Section 8 (a) (1) of theAct, even in the absence of any other unfair labor practices.TheBoard there expressed the view that Congress intended to "proscribeany employer activity which would tend to limit employees in theexercise of their statutory rights," and that "inherent in the verynature of the rights protected by Section 7 is the concomitant rightof privacy in their enjoyment-'full freedom' from employer inter-meddling, intrusion, or even knowledge."The Board also pointedout that any attempt on the part of an employer to elicit informationin regard to an employee's union activities is reasonably calculatedto implant in the mind of the employee the fear that the employercontemplates some form of reprisal once the information is obtained,and that a truthful answer or refusal to answer may be used to hiseconomic detriment.The Board concluded :Our experience demonstrates that the fear of subsequent dis-crimination which interrogation instills in the minds of employeesis reasonable and well-founded.The cases in which interrogatedemployees have been discharged . . . on the basis of informa-tion obtained through interrogation are numerous.These casesdemonstrate conclusively that, by and large, employers who en-gage in this practice are not motivated by idle curiosity, butrather by a desire to rid themselves of union adherents. In pro-hibiting interrogation, therefore, we are not only preserving theemployees' right to privacy in their union affairs; we are not onlyremoving a subtle but effective psychological restraint on em-ployees' concerted activities ; but we are also seeking to preventthe commission of the further unfair labor practice of discrimina-tion by condemningone of the first stepsleading to such discrimi-nation.(Emphasis supplied.)Thus, the basic vice of this type of interrogation is (1) that it isgenerally a prelude to acts of reprisal for union activity and (2) that,2The response of the third employee does not appear in the record.3 85 NLRB 1358. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not the employer in fact intends to engage in such reprisals,the natural reaction of employees to such questioning is, in any event,an apprehension that such reprisals will follow, if from their answersto the questions or from other sources the employer learns that they areunion adherents.Accordingly, the Board is of the opinion that thestatute proscribes such interrogation in order to protect the employeesin the exercise of the rights guaranteed in Section 7 of the Act, freefrom interference, restraint, or coercion.In the instant case, moreover, the context in which the questioningoccurred could not have failed to heighten the natural fear of reprisalsfor supporting Mailers engendered by the interrogation itself.Thus,management made it clear that, because of the anticipated loss of theunion label if Mailers won the election, the Respondent regardedMailers as a threat to its economic existence.Under these circum-stances, the questioning of the employees as to their adherence toMailers was all the more likely to implant in the employees' minds afear of reprisal.That the Board's evaluation of such interrogationas carrying an implied threat of reprisal is a realistic one, is strikinglydemonstrated in the instant case by the fact that two employees deniedthat they were members of Mailers (although in fact they were) be-cause of their fear, as one of them stated, of being "put on the spot."It is not without significance, moreover, that in selecting the em-ployees to be subjected to interrogation, management was careful tochoose those whom it considered "key employees," those who mightbe expected to influence the attitude of the other employees towardMailers.Although, as noted by the Trial Examiner, there is some conflict inthe decisions of the courts on this point and there are many cases con-trary to this conclusion, the Board's view that interrogation such asoccurred in the instant case violates Section 8 (a) (1) of the Act hasalso met at times with judicial approval.'This has been so evenwhere the interrogation has been considered without regard to itsrelation to other unfair labor practices of the employer."Furtherjudicial support for the Board's position is found in the many decisionsholding that an employer's open or secret surveillance of union activi-ties of his employees, because it tends to inhibit such activities, violates4Interrogation concerning union membership:H. J. Heinz Co. v. N. L. R B,311 U. S.514, 518;N. L. R. B. v. Chautauqua Hardware Corp.,192 F. 2d 492, 494(C. A. 2). Inter-rogation concerning attendance at union meeting:N. L. R. B.v.Brezner Tanning Co.,141 F.2d 62, 63(C. A.1) ; N.L. R. B. v. National Plastic ProductsCo., 175 F 2d 755,760 (C. A. 4).5N. L. R. B.v.The Jackson Press, Inc.,decided January 29, 1953,(C. A.7) ; N.L. R. B.v. AltoFeed Mills,133 F. 2d 419(C A. 5). (The court stated thatquestioning concerningunion activities of employees"may have implied a threat of some action to come") ; N. L.R. B. v. Joy Silk Mills,185 F.2d 732, 743-744(C. A. D. C.),cert. den. 341 U. S. 914;N. L. R. B.v.Minnesota Mining & ManufacturingCo., 179F. 2d 323(C. A. 8). SYRACUSECOLOR PRESS, INC.381Section 8 (a) (1) of the Act .6 Interrogation is manifestly but aspecial, highly individualized, form of surveillance.Whether allemployer attempts to identify union adherents by observing unionmeetings or by questioning his employees one by one concerning theirunion membership or activities, the normal and natural tendency ofsuch conduct is to interfere with, restrain, and coerce.For all these reasons, and upon the entire record in the case, wefind, like the Trial Examiner, that by the interrogation of its em-ployees described above, the Respondent violated Section 8 (a) (1)of the Act.Like the Trial Examiner, we find also that the above conduct,occurring only a week before the election of March 31, improperlyinterfered with the employees' freedom of choice in the election, andthat the election should therefore be set aside.We shall direct a newelection at such time as the Regional Director advises that the effectsof Respondent's unlawful conduct have been dissipated.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National LaborRelationsAct, the National LaborRelationsBoard hereby orders that the Respondent, Syracuse Color Press, Inc.,its officers, agents, successors, and assigns, shall :1.Cease and desist from interrogating its employees concerningtheir membership in, or activities in behalf of, InternationalMailersUnion, or any other labor organization.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plants at Syracuse, New York, copies of the noticeattached hereto marked "Appendix A." 7 Copies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed by the Respondent's representative be posted bythe Respondent immediately upon receipt thereof and maintained byON. L. R. B. v. Vermont American Furniture Corporation,182 F.2d 842 (C. A. 2) ;N. L. R. B. v. Collins ct Aikmsn Corporation,146 F. 2d 454,455(C. A. 4) ; RepublicSteelCorporation v. N. L. R B ,107 F. 2d 472, 474(C. A. 3), cert. den.309 U.S. 684;N. L R. B.v.Pennsylvania Greyhound Lines,303 U. S. 261, 270;Friedman-Harry Marks ClothingCo.,301 U. S 58,75; N. L. R. B. v. Fairmont Creamery Co.,143 F. 2d 668, 670(C. A. 10)Bert den. 323 U. S. 752;N. L. R. B. v. Northwestern Mutual Fire Assn,142 F. 2d 866,867 (C. A. 9),cert. den., 323 U. S. 726;The Board and the courts have found violations of Section 8 (a) (1) of the Act evenwhere the employees wereunawareof the surveillance and no detrimental action resultedtherefrom.N. L. R. B. v. Clark Bros. Co., Inc.,163 F. 2d 373, 375(C. A.2) ; N. L. R. B.v.Grower-Shipper VegetableAss'n, 122 F.2d 866, 867(C. A. 9) cert. den. 323 U. S. 726.Such cases are a fortiori authority for finding that unconcealed efforts to identify unionadherents,as in the case of interrogation,violate the Act.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order," thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 382DECISIONSOF NATIONALLABOR RELATIONS BOARDit for a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint herein be, and it herebyis, dismissed in all other respects.ITISFURTHER ORDERED that the election of March 31, 1951, be, and ithereby is, set aside.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WEWILL NOT interrogate our employees concerning their mem-bership in, or activities on behalf of, INTERNATIONALMAILERSUNION,or any other labor organization.SYRACUSECOLOR PRESS, INC.,Employer.Dated--------------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon charges, as amended, duly filed in Case No. 3-CA-417, on April 4, 1951,and January 9, 1952, respectively, by International Mailers Union, herein calledthe Mailers, the General Counsel for the National Labor Relations Board by theRegional Director for the Third Region (Buffalo, New York) issued a complaintdated January 10, 1952, against Syracuse Color Press, Inc., herein called theRespondent or the Company, alleging that the Respondent contributed to thesupport of, and interfered with the administration of, the International Brother-hood of Bookbinders, AFL, herein called the Bookbinders, and engaged in otherspecified conduct in violation of Section 8 (a) (1) and (2) and Section 2 (6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the complaint were duly served upon each of the above-namedparties.Thereafter counsel for the Respondent filed a motion for a bill ofparticulars, which was granted in part and, upon compliance by the GeneralCounsel with that ruling, the Respondent filed an answer wherein it admits SYRACUSE COLOR PRESS, INC.383certain allegations of the complaint but denies the commission of any unfairlabor practices.On December 17, 1951, the Board entered its order, as amended on February 6,1952, directing that a hearing be held on objections filed by the Mailers to theconduct of an election in Case No. 3-RC-565. On January 10, 1952, the presentcomplaint and representation cases were consolidated by order of the RegionalDirector, and pursuant to notice, a hearing was held in the consolidated matteron February 11 and 12, 1952, at Syracuse, New York, before the undersigned TrialExaminer.All parties were represented and participated in the hearing withfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the conclusion of the hearingcounsel orally argued the matter before the undersigned and were also advisedof their right to file briefs in the case.Thereafter, the General Counsel andcounsel for the Respondent submitted briefs which have been fully considered bythe undersigned.Upon the entire record in the case, and his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges that the Company is a New York corporationand main-tains its office and place ofbusinessin Syracuse, New York, whereit is engagedin the manufactureand sale ofcomic books.During the year 1951 the Companypurchased materials and supplies, consisting principally of newsprintand ink,valued in excess of $50,000, "which were shipped directly to the Company fromCanada." In the same period the Company sold books valuedin excess of$200,000, of which $120,000 represented shipments direct to distributors locatedin States other than the State of New York.While theanswer deniesthat theCompany obtained all of its newsprint and ink from Oanada, it did not raise anyquestion concerning the jurisdiction of the Board over its operations.Theundersigned therefore finds that the Company is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Mailers Union, unaffiliated, and International Brotherhood ofBookbinders, AFL, are labor organizations within the meaning of Section 2 (5)of the Act.III. THE UNFAIR LABOR PRACTICESA. PreliminarystatementDuring the fall of 1950, the Mailers and the Bookbinders commenced organi-zational activities among the Company's employees which resulted in the Mailersfiling a petition for certification under Section 9 (c) of the Act.Subesequently,the Board, on March 9, 1951,1 issued its Decision directing that an election beconducted in a unit consisting of all production and maintenance employeesat the two plants operated by the Company, excluding compositors, sterotypers,pressmen, and supervisors as defined in the Act 2 On March 31, the electionwas held at the Syracuse Hotel, and the tally of ballots shows that of the 471 All dates refer to 1951, unless otherwisestated.193 NLRB No. 116. At this hearing Local 66, International Printing Pressmen andAssistants Union of North America, AFL, intervened but its name was omitted from theballot as it indicated it did not desire to participate in any election that might be ordered. 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDeligible employees, 44 voted, of which 21 ballots were cast for the Mailers,22 against,and 1 ballot challenged.On April 5, the Mailers filed objections tothe electionand a change allegingviolation of Sections 8 (a) (1), (2), and (3) ofthe Act.On November 26, the Regional Director issued his report on the objectionsin which he concluded that the operation of one plant on the day of the election(Saturday) and certain statements and interrogation of employeeson the partof the Company raised material issues affecting the results of the electionand recommended that these issues be resolved after formal hearing by theBoard'No exceptions having been filed to the Regional Director's report, the Board,on December 17, entered its order adopting the same and directed that ahearing be held on theissuesraised by the objections.On February 6, 1952,the Boardentered an amended order directing the hearing officer to prepareand serve upon the parties a report containing resolutions of credibility ofwitnesses, findings of fact, and recommendations as to the disposition of theobjections.At the hearing the undersigned restricted the issues in the representationcase to thoseissuesupon which formal hearing was recommended by theRegional Director.Essentially, the evidence adduced at the hearing bears upon the issues inboth cases, with the exception that the alleged operation of the plant on theday of the election relates only to the representation case, since neither thecomplaint nor the bill of particulars makes any reference to conduct of thischaracter.'B. The alleged unlawfulconduct1.Permitting the Bookbinders to use company premisesEdward Yagelski, employed as a cutter, stated that in February WilsonMcGarry, superintendent of the Geddes Street plant,' told him to see H. C.Lawson, representative of the Bookbinders, and hear what he had to say.Yagelski left his work and met Lawson in an unused room, which was in theprocess of being repaired or remodeled as an office or waiting room, wherethey discussed the Bookbinders organization.Lawson pointed out that hisunion could probably get better rates than the Mailers and asked Yagelskiwhat he thought about it.Yagelski said he "didn't know at that time."Yagel-ski was a member of the Mailers, having joined when it first started organizingthe plant.Following this interview, Yagelski, or some other employee, told CharlesWierzbicki, machine operator, that Lawson wanted to talk to him.Wierzbickimet Lawson in the same room. Lawson declared his union was better thantheMailers and asked him how he felt about the Bookbinders. Apparently,Wierzbicki told Lawson he was undecided on whether to go with his unionor the Mailers.Wierzbicki said the meeting took place about 2 months prior8 TheRegionalDirector stated that the Mailers' assertion that the Companypurchaseddrinks for the employees at the bar of the hotel in which the electionwas held raised nomaterial issue,and that there was insufficient evidence to warrantthe conclusionthat theBookbinders had promised benefits to the employees if they voted againstthe Mailers.'The General Counsel asserted that in respect to the representation proceedings heacted as the representative of the Regional Director.As the lattermade no recommenda-tions upon the objections to the election, he likewise took no positionconcerning the sameand confinedhis participation therein simply to thepresentation of evidence on this phaseof the matter.5The evidencein this case relates onlyto theGeddes Street plant. SYRACUSE COLOR PRESS, INC.385to the election.Seemingly, he was not a member of eitherunion at that time,although later he joined the Bookbinders.Harry Maholick,binding machineoperator, was also told by one of the employ-ees to see Lawson, which he did. Lawson explained the good points of his organi-zation and stated that the dues were lower than those of the Mailers.Maholick,fixed the date of this conversation as about 1 month before the election.Maho-lick, at some undisclosed dates, joined both the Mailers and the Bookbinders.Carl Anthony, shipping clerk, testified that in December 1950, about 1 weekbefore Christmas, he observed Lawson using a room at the plant and noticedemployees going in and out of the room. Specifically, he stated that he saw twogirls,Mary Christopher and Alice Salvatore, enter the room.Anthony did nottalk to Lawson and this was the only occasion he saw him at the plant. Anthonybecame a member of the Mailers sometime in late 1950 or early 1951Matthew Wierzbicki, a member of the Mailers, said that he and several em-ployees met Lawson in a restaurant near the plant in the latter part of 1950 anddiscussed organization.Lawsonsaidthe Mailers was "all right," but since theemployees were working in a bindery they should look into the Bookbinders.Lawson also suggested that the employees elect officers but no one was interestedand the meeting concluded.Wierzbicki said he once saw Lawson at the plant,about midnight during January, talking to Eddie Spirit but he did net overheartheir conversation.McGarry was a member of the Bookbinders from about 1939 to 1950, when heobtained a withdrawal card from the union.He stated that on one occasion,which he placed in the fall of 1950, Lawson came to the plant and introducedhimself as a representative of the Bookbinders.McGarry told him that he couldnot engage in organizational activities on the premises and Lawson replied hedid not intend to do so, but desired to speak to one of the employees, Yagelski.McGarry said he had no objection to this request and told someone to call Yagelskito the office or waiting room.McGarry then left and did not see Lawson anytimethereafter at the plant.McGarry denied that the Company employed anygirls at the plant prior to December 31, 1950.Lawson said he went to the plant on but one occasion, in September 1950, whenhe meet McGarry and asked to see Yagelski. Obviously, McGarry granted hisrequest for he admitted talking to Yagelski but Lawson was not questionedconcerning the conversation he had with him.Lawson denied that he talkedto any girls on this occasion.2. Interviewing individual employees prior to the electionAnthony testified that about 1 week before the scheduled date of the electionhe was called to the office where he met McGarry and R. N. Benedict, generalmanager of the Company. Anthony said that they discussed the advantages ofthe union label, which was issued and controlled by the Allied Trades Council,(herein called the Council)' and used by the Company on some of its work.McGarry stated that the label "meant quite a bit" and, as he had heard someof the employees were interested in organization, "if there has to be a union,why not make it a recognized union."McGarry pointed out that the Mailerswas not a recognized union and if it should get in the plant there was a possibilitythat the Council might remove the label resulting in perhaps the loss of somebusiness as well as making it difficult for the Company to purchase supplies,E The Council is composed of International Typographical Union,International Press-men and Assistants'Union,International Photoengravers Union, International Stereo-typers and Electrotypers Union, and the Bookbinders. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch as paper.McGarry also informed Anthony that the initiation fee in theBookbinders was not "steep" and concluded by asking Anthony if he was amember of the Mailers, if he had attended any ofitsmeetings,or if he knewof anyone attending such meetings.Anthony replied that he was not a memberof the Mailers, although he had joined the organization in late 1950 or early1951.Benedictsaidthat should the Company lose the label it would not goout ofbusinessbut work would slacken up to a certain extent and possibly a fewemployees would be laid off, "but he wasn't sure." On cross-examination Anthonyadmitted that there was some talk among the employees regarding the Book-binders and the label and "everybody was guessing" what would happen in theevent that the Company should lose the label.He further stated that althoughhe had worked for the Company for about 2 years and had seen the label onsomebooks, he did not know "what it stood for" and, as far as he was concerned,he first learned of the label during his conversation with McGarry and Benedict.Anthony conceded that McGarry told him that there had been "a lot of unrest"among the employees but he could not recall any complaint by McGarry thatthis factor or organization by the unions was affecting production. The meetinglasted 10 or 15 minutes and at the conclusion thereof McGarry stated he was goingto talk to 3 or 4 other employees that morning and asked Anthony to haveYagelski come in, which he did.Yagelski was called to the office where McGarry talked to him about the labeland said if the Company lost it that work would probablyslackenoff, resultingperhaps in a layoff. Yagelski was also asked if he attended meetings of theMailers and he answered that he had attended a few such meetings. He furtherstated that neither McGarry nor Benedict explained the meaning of the label,or how the Company might lose it or whether the Mailers was part of the Council.While Yagelski had been employed for about 1 year, he did not know that theCompany even used the label.On cross-examination Yagelski was asked ifMcGarry and Benedict had not told him that if the label was lost the Company-wouldn't get any work for people that wanted the label on their work," andhe replied, "That is probably the way it was." Again, when asked by counselfor the Mailers if, during the conversation, he was informed that the electionwould have anything to do with the Companylosingthe label, he answered,"They didn't tell me right offhand if the Mailers got in they would lose the bug[label].The only time they asked me when I was in there if I attended anymeetings of the Mailers Union. I told them I did a few times." Yagelski saidthat since the latter part of 1950 there was discussion among the employees atthe plant concerning the Mailers, but he could not remember whether the Book-binders organization was mentioned in these discussions.Matthew Wierzbicki, a member of the Mailers, and Maholick, were also calledto the office.Wierzbicki testified that McGarry at the outset of the conversationasked if he was a member of the Mailers and he replied in the negative.McGarrythen discussed the label and declared if the Council took it away, which appar-ently it would do because the Mailers was an "outlaw"union,the Companywould be unable to purchase any supplies and would have to close the plant.McGarryalsostated that the dues in the Bookbinders were less than in the Mailersand that the former was a "decent"organizationwhich issued traveling cardsto its members permitting them to work in other cities.He further told Wierz-bicki and Maholick that regardless of which union came in the wages would bethe same.McGarry and Benedict talked about thenumberof members in theMailers and Benedict stated that they must have some members otherwise itcould not have obtained an election.Benedict then asked Wierzbicki and Maho-lick to findout how many employees were members ofthe Mailersand Wierz- SYRACUSE COLOR PRESS, INC.387bicki said "OK."Wierzbicki denied that there was any unrest among theemployees and denied that he had any conversations with any of the workersconcerning union organization at the plant.Maholick said there was some discussion in regard to the membership of theMailers and he was asked if he belonged to that organization.McGarry or Bene-dict told him that the label was controlled by the Council, composed of five unionsincluding the Bookbinders, and since the Mailers was not a recognized unionthe Company would lose the label if the Mailers came into the plant.Maholicksaidhe first heard of the label in the course of the above meeting.Maholickalso stated that he talked about the election with employees on several occasions.Frank Sarna related that McGarry opened his interview by stating that hewas not being called in for the purpose of eliciting information in regard to hismembership or nonmembership in any union, but simply to explain the label.Benedict said that if the Mailers represented the employees the Council mightremove the label from the books of one customer, which might cause work toslacken off and result in a layoff. Sarna was also asked if he had any opinionin respect to the coming election and he told them he had no opinion whatever.Charles Wierzbicki said that commencing about January he spoke to some ofthe employees in regard to organization and there was confusion among theindividuals concerning representation by the Mailers or the Bookbinders, orneither of the unions.He also stated that there was discussion among theemployees concerning the label but neither he nor the other employees knewanything about the label and "wondered what all this talk was about."Dorance Austin, who worked on a press, said the employees did not talk aboutthe label prior to the election but thereafter he heard some discussion on thissubject but paid no attention to it.Walter C. Gwynn, electrician and general maintenance man, testified thatabout January there were two factions at the plant, one group being in favorof the Mailers and the other favoring the Bookbinders. The employees discussedthe merits of the respective organizations and which one would be better forthem.Sometime before the election Gwynn stated that there was discussionamong the workers in regard to the label with some individual stating the Com-pany would have a tougher time to do business if it lost the label while othersasserted that the loss of the same would not make any difference. Gwynn dis-cussed this subject with the employees, principally Matthew Wierzbicki, but noneof them knew much about the label. About 1 month prior to the election Gwynnspoke to McGarry on several occasions in regard to the label.McGarry, accord-ing to Gwynn's understanding, said that the label was controlled by the Councilconsisting of four unions and if any of these unions were not represented at theplant, "it would be possible for them [Council] not to allow you to use the label."While McGarry did not state what would happen if the Company lost the labelGwynn inferred it was "possible to lose business or make it harder to operate."Although Gwynn did not know definitely whether the Mailers was a member ofthe Council he assumed, from the conversations at the plant, that it was not amember thereof.McGarry testified that about 2 weeks before the election Gwynn told himthere was a lot of talk by the employees as to whether the results of the electionwould have any bearing upon the present status of the label, and he replied thathe did not know what, if any effect, the election would have in this respect.McGarry explained that the Company had an agreement with the Council grant-ing it the privilege of using the label, subject to the right of any of the 5 membersof the Council to terminate the use thereof.McGarry further stated that he didnot know whether the label would be taken away if the Mailers came into the 388DECISIONSOF NATIONALLABOR RELATIONS BOARDplant, nor could he say whether it would make any difference in the volume ofwork, since he had no way of telling if the jobs on which the label was usedwould be lost. About 10 days before the election, Sarna also inquired of McGarryconcerning the status of the label.He informed Sarna that the label was grantedby the Council and the Company had permission to use it.McGarry reportedthese incidents to company officials and, subsequently, he and Benedict were in-structed to call in a few key employees, or older employees, and explain thelabel to them.By using this method McGarry believed these individuals wouldrepeat what was said to them to the other employees at the plant. Accordingly,about 1 week before the election, McGarry and Benedict called the employeesinto the office, as set forth above.McGarry said he, or Benedict, opened therespective interviews by stating that there was some controversy at the plant inregard to the use of the label and the purpose of the meeting was to explain thelabel.Thereafter, he told the employees that the Company had an agreementwith the Council authorizing the use of the label but any member of the Councilcould stop its use.However, he did not know whether its use would be termi-nated if the Mailers won the election, although there was a possibility this mightoccur and thereby possibly resulting in loss of work.McGarry said that theforegoing was the extent of the discussion he had with the employees and specifi-cally denied that he discussed organizational activities with them, or that hequestioned any of them in regard to their membership in any union, or that hestated the Company would be unable to purchase materials if it lost the label.However, McGarry admitted that he or Benedict did answer specific questionspropounded to them by some of the individuals. Thus, on the question of dues,McGarry told one employee that he did not know the amount of dues requiredby either the Mailers or the Bookbinders but be should inquire about such a.natter before joining any union. Similarly, McGarry said the wage scale wasestablished by the industry, which is a highly competitive one, and would be thesame regardless of any union, or no union, in the plant.He could not recallreferring to the Mailers as an "outlaw union."McGarry said that the Companyperformed much work on which the label was not used, and for the month pre-ceding the election he could recall no jobs which carried the label.'3.The events of March 30, 1951a.The announcement that the plant would operate the day of the electionJoseph A. Frey, representative of the Mailers, stated that the Union held itsregular meeting on Wednesday preceding the election, which was attended by23 employees, at which it was decided to hold another meeting at 11 o'clock themorning of the election in order to have a gathering place for the employeesand to provide transportation to the place of the election.The latter meetingwas held as scheduled with approximately the same number of employees inattendance as at the prior meeting.McGarry testified that about noon Friday he decided it was necessary to workthe next clay in order to meet shipping commitments on 5 orders for the weekof April 2.The work to be performed that day consisted of labeling cartons,stacking on skids according to truck routes, and having the shipments readywhen the trucks arrived. Prior to announcing his decision to the employees,McGarry talked to Benedict who expressed the opinion that it was a "seriousquestion," since the election was to be held that day. Benedict apparentlySarna saidthe onlyjob be knew of which carried the label was certain advertisingmatter prepared for the Rexall Drug Company. SYRACUSE COLOR PRESS, INC.389discussed the matter with Attorney Burns and thereafter, according to McGarry,attempted to talk him out of operating the plant that day.However, whenMcGarry stated he would miss the deadline on these shipments, Benedict toldhim to operate the plant if he so wished. Accordingly, about 3 o'clock thatafternoonMcGarry advised Anthony and Charles Wierzbicki that the plantwould run the next day and to so inform all the employees working with them.McGarry also told them that the plant would shut down between aoon and2 o'clock so that the employees could vote in the election and that transportationwould be available to employees who were without means of getting to thepolling place.Later,McGarry talked to each of the employees to be certaineveryone understood the instructions.At that time there were approximately25 employees on 3 different shifts and the entire crew was notified to report onSaturday, except for 4 girls on the day shift, who stated they did not desire towork that day.McGarry said that while he needed the entire crews on thesecond and third shifts, he required but 7 or 8 on the first shift, nevertheless,he notified the entire force because he did not wish to show any preference inthe assignment of overtime work.McGarry denied he had any knowledge thatthe Mailers had arrangeda meetingfor that morning, and said the employeeswere notified in the usual manner to work the following day.Testifying from company payroll and production records, McGarry stated thatthe Company worked approximately 160 hours overtime in the last week ofMarch and 52 hours the first 3 or 4 workdays in the week following the electionOn the Saturday in question but 3 employees reported for work on the day shift.Anthony corroborated McGarry's testimony in this respect, but added that henot instruct or advise any of the employees to work Saturday.Charles Wierzbicki did not testify on this phase of the case.b.McGarry'8 speech to the employeesMcGarry related he had heard rumors at the plant "about a lot of things goingto happen if it [the election] went one way or the other way."Managementtherefore decided to call a meeting of the first- and second-shift employees todispel these rumors, one of them being employees might be discharged, and tourge them to vote in the election. About 4: 30 in the afternoon, McGarry calleda meeting of the above employeesand insubstance informed them that it wasimportant to the employeesas well asthe Company that they vote in the election,regardless of how they voted.He also stated that despiterumorsto the con-trary no one would be discharged irrespective of the outcome of the election andthat employees who performed their job duties would have nothing to worryabout.4.The Bookbinders' election of officers on company premisesFollowing the Board election, Charles Wierzbicki said that a few of theemployees who were interested in joining the Bookbinders decided to elect com-mittee officers to represent them.Wierzbicki, during working hours, passedout 5 slips of paper, 2 of which he gave to Austin, on which the employees wroteout the names of the persons they wished to represent them and as a result ofthis actionWierzbicki and Salvatore were elected committee officers.Wierz-bicki denied that he discussed this matter with McGarry, Benedict, or Lawson.Austin stated that about 1 month after the Board election, Wierzbicki gavehim a few slips of paper and told him to pass them to employees, which he did.$ These records covering the period July 1,1950,to July 1,1951,disclose that the plantworkedfrequently on Saturday,and the number of employeesvariedfrom 2 to 15 and onone occasion,December2, 1950,23 employeesworked.257965-54-vol. 103-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the employees wrote the names of employees they wished to represent themthey returned the slips to Austin, who in turn gave them to Wierzbicki. Theentire affair required about 7 minutes and while passing out the slips McGarrywalked by, but Austin could not say whether be observed the slips.Concluding FindingsThe complaint alleges that the Company extended illegal assistance to theBookbinders by permitting Lawson to use its premises for organizational pur-poses and by allowing the Bookbinders to conduct an election of officers at theplant during working hours.It is undisputed that on one occasion Lawson did interview four employees anddiscuss union organization with them at the company office or waiting room.Although the witnesses fixed various dates as to when this incident occurred, thepreponderance of the evidence indicates that the interviews took place in thefall of or the latter part of 1950, and the undersigned so finds.Whether Law-son violated McGarry's instructions that day, or went beyond the permissiblebounds of his visit, is beside the point.Assuming Lawson was allowed to inter-view the employees, this single incident, while it might conceivably be deemedto constitute a violation of Section 8 (a) (2), is insubstantial and insufficientto support a finding of unfair labor practices.(Julius Resnick, Inc.,86 NLRB38, 49-50.)Particularly is this true where Lawson's discussions were devoid ofany coercion, threats, or promises of benefits uttered for the purpose of enlistingthe employees in the Bookbinders.The General Counsel's argument that Law-son "roamed about the plant," and that the Bookbinders were permitted tosolicitmembers and campaign on the premises, amount to no more than boldassertions clearly unsupported by the evidence.Apart from the above incident,only one witness, Matthew Wierzbicki, testified that Lawson was at the planton any other occasion. In view of Lawson's unequivocal testimony that hewent to the plant but once, plus the absence of any corroboration of Wierzbicki'stestimony, leads the undersigned to reject the latter's assertion that Lawson madea midnight visit to the plant in January.Also unsupported is the contentionthat the Mailers was refused similar privileges.The only testimony on thisphase of the case came from Frey who said that while at the company office forthe purpose of attending a "pre-election conference," he asked the receptionist,in the absence of Benedict and McGarry, if he could go through the plant, andshe replied in the negative.Frey then called the foreman of the pressroom,who told him no one was allowed in the plant.When Benedict and McGarryarrived, Frey apparently asked the same question of them, and received thesame reply.Frey "at a further hearing," which was attended by AttorneysBurns and Fillenwarth, said he would like to go through the plant to inspectits design and machinery, and Burns replied that he would take Fillenwarththrough the plant but made no mention of Frey.He did not state when theforegoing discussionsoccurred.However, Frey was later recalled as a wit-ness to correct an obvious error in his testimony, namely, that the Mailershad commenced organizing in 1949 instead of 1950. In this connection hiscounsel,in order to refresh his recollection, stated that a "preliminary con-ference" in the representation proceeding was held in October 1950, and Freysaid organization began about 6 weeks prior to that time. Irrespective of what-ever else the foregoing evidence may tend to prove, it clearly fails to convincethe undersigned that the Mailers requested the Company, or that the Com-pany refused, to afford itaccessto the employees in substantially the samemanner asgranted to the Bookbinders.The evidence adduced bythe General Counsel in respect to the so-called elec-tion of officers by the Bookbinders during working hoursat the plant,amounts SYRACUSE COLOR PRESS,nvc.391to nothing more than 5 workers writing on slips of paper the names of 2 em-ployees,whom they desired to act as their committeemen.Were it not forthe fact that this action is alleged in the complaint as assistance to the Book-binders it might, in the interest of time and effort, be completely disregardedas unimportant and immaterial. Suffice it to say that this incident is insig-nificant and small, has theindiciaof desperation evidence, and is wholly inade-quate to base, or lend any support to, any finding of unfair labor practice.(SeeTennessee KnittingMills,Inc.,88 NLRB 1103, 1104-1105.)The General Counsel contends that by summoning individual employees tothe office about 1 week prior to the election and interrogating them concerningtheir membership in the Mailers, the Company thereby engaged in conduct inviolation of Section 8 (a) (1) of the Act.The undersigned finds that for sometime before the election there was some discussion and confusion among theemployees as whether the results of the election might affect the Company'scontinued use of the union label, which was controlled by the Council.Whilethe Mailers was not a member of the Council and had nothing to do with thelabel, apparently some of the employees were not fully aware of this fact.Accordingly,McGarry and Benedict decided to call in certain key, or olderemployees and explain the label to them believing that they in turn would passon this information to other employees.Although McGarry's testimony as tothe selection of the employees was somewhat shaken on cross-examination whenhe said the employees were also chosen at random, nevertheless five employeeswere brought to the office for interview by McGarry and Benedict.McGarrytestified that the only subject he or Benedict brought up was the use of thelabel, although they did answer questions asked by the employees in regardto union dues and wages.Under the circumstances the undersigned concludesthat the Company was justified in calling in the employees for the purposeof explaining the use of the label to them and since the statements of McGarryand Benedict contained no threats or reprisals or promise of benefits, but weresimply a recitation of possible consequences flowing from the selection of theMailers as a bargaining representative, they cannot, under Section 8 (c), bemade the basis for any finding of unfair labor practices.(The Babcock &Wilcov Company,77 NLRB 577.) For the same reasons the undersigned isconvinced that these discussions do not establish interference by the Companywith the conduct of the election or a free choice of representative by the em-ployeesparticipating therein.(ClevelandPlastics,Inc.,85NLRB 513.)Whether, as urged by the General Counsel, the mere fact that an employer callsin his employees for interview constitutes sufficient grounds for subsequentlysetting aside the election, irrespective of what was said to them, as expressed intheGeneral Shoe Corporation,97 NLRB 499, need not be determined here.All the employees thus interviewed, except Sarna, uniformly testified that theywere questioned concerning their membership in the Mailers. Sarna was askedif he had any opinion upon the coming election.McGarry categorically deniedthat the individuals were interrogated in regard to their membership or non-membership in the Mailers or in respect to the election. As already stated,Benedict did not testify.On the basis of this evidence the undersigned has nodifficulty reaching the conclusion that McGarry or Benedict, or both, did questionthe employees in respect to their membership in the Mailers.'The Board has uniformly held that employer interrogation of employees con-cerning their membership or nonmembership in a labor organization to be aviolation of Section 8 (a) of the Act(Standard-Coosa-Thatcher Company,859 The undersigned does not accept the testimony of Matthew Wierzbickithat he wasrequested to find out how many employees were members of the Mailers.Mabolick, whowas present at the time,made no mention of any such request by McGarry or Benedict. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDNLRB 1358).However, the courts which have passed upon this point haveheld that interrogation to be violativeof the Actmust bear some relation tocoercion or restraint of employees in the exercise of the rights guaranteed underthe Act(N. L. R. B.v.Tennessee Coach Company,191 F 2d 546(C. A 6);Atla.4Life Insurance Company v.N. L. R. B.,195 F.2d 136(C. A 10) ),or there must beevidence of conduct otherwise establishing employer hostility to organizationalactivity on the part of his employees.(MaxSao v.N. L. R. B.,171 F. 2d 769(C. A.7) ; John S.Barnes Corporation v. N. L. R.B.,190 F. 2d 127(C. A. 7) ;N. D. R.B. v. Arthur Winer, Inc.,194 F. 2d 370(C. A.7) ; N.L. R. B v.Hinde &Dauch Paper Company,171 F. 2d 240(C. A. 4) ). Again,inN. L.R. B. v. Mont-gomery Ward & Company,192 F.2d 160(C. A. 2), the court held that inquiriesmade by the manager concerning what was being done in behalf of the union,and statements that he did not like the union, to the extent that they consti-tuted no threat or intimidation or promise of favor or benefit in return for re-sistance to the Union,were not unlawful and did not violate Section 8 (a) (1)of the Act. (See alsoN. L. R. B.v. Ozark Dan, Construction Company,190 F. 2d222 (C. A. 8).)Nevertheless,the Board has affirmed its previous decisionsthat such conduct is violative of the Act and reiterated its position in itsSixteenth Annual Report(for the fiscal year ended June 30, 1951)where itstates(p. 144) :Consistent with past rulings, the Board has continued to hold that thequestioning of employees by their employerperse violates section 8 (a) (1)when it concerns the following subjects:Employees'union membership oractivities.Their attitude toward the union, or their desire for union repre-sentation.Their voting intentions in a scheduled Board election,or theirviews concerning the outcome of a scheduled Board election.Whetherthey had received solicitation letters from a union.[Cases cited.]In the opinion of the undersigned there is no evidence to warrant the con-clusion that the questioning in this case had any coercive effect upon the em-ployees or substantially interfered with their rights protected under the Act.Nor did the questioning occur in a background of company hostility toorganization or as part of concerted plan to prevent or frustrate unionization ofits employees.However, in view of the Board's clear and unmistakable posi-tion with respect to questioning of employees concerning their union membershipor activities,which the undersigned feels bound to follow,it is found that theCompany, because of the interrogation of its employees by McGarry and Benedict,as described above,thereby engaged in conduct in violation of Section 8 (a) (1)of the Act.It is undisputed that on the afternoon of March 30,McGarry addressed theemployees and, in substance,urged them to vote in the election and declaredthat no one would be discharged regardless of its outcome.The General Counseldoes not contend the speech to be violative of the Act,but argues that therewas no repudiation of the prior statements to the effect that the Company mightlose the label if the Mailers won the election,which might result in loss of workand a consequent layoff.The undersigned finds nothing objectionable in thespeech,and having found that the Company had the right to discuss the ques-tion of the use of the label it is unnecessary to comment further on this aspectof the speech.While the undersigned is of the opinion that the speech indicatesgood intentions on the part of the Company to refrain from interfering withthe election,yet it was wholly inadequate to dissipate the effects of the previousinterrogation of its employees.Having found that the Company engaged in conduct in violation of Section8 (a) (1) of the Act, the undersigned further finds that it thereby interfered SYRACUSE COLOR PRESS, INC.393with the election conducted by the Board on March 31(General Shoe Corpora-tion, supra).The remaining issue to be determined is whether the Company's announce-ment that the plant would work on the day of the election, when the Mailersbad arranged a meeting for that morning, constitutes interference with theelection.First, there is no evidence that the Company had any knowledge ofthis meeting, hence it cannot be said that the plan to work that day was moti-vated by a desire to prevent its employees from attending the same.Moreover,the Company did not intend to preclude employees from voting in the electionfor operations were to cease during the hours the polls were open and trans-portation to the polling place was made available to employees thus working.The Company records disclose that it frequently operated on Saturday and,while it was rather unusual for the entire crew to be called in, the undersigned,under all the circumstances, fails to find that this action interfered in anymanner with the rights of the employees to vote therein, which would warrantsetting aside the election.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent, set forth above, occurring in connection withthe operations of the Respondent have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The unlawful activities on the part of the Respondent, referred to above, tookplace at a time when employees were being asked to indicate their free choiceof a bargaining representative in an election and thereby interfered with thisfree choice.It will therefore be recommended that the results of the electionheld on March 31, 1951, be vacated and set aside.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Syracuse Color Press, Inc., is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2. International Mailers Union, unaffiliated, and International Brotherhoodof Bookbinders, AFL, are labor organizations within the meaning of Section2 (5) ofthe Act.3.By interrogating its employees the Respondent thereby interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent, except as stated above, has not engaged in any acts orconduct in violation of Section 8 (a) (1) of the Act.6.The Respondent has not contributed to the support of or interfered withthe administration of International Brotherhood of Bookbinders, AFI., inviolation of Section 8 (a) (1) and (2) of the Act.[Recommendations omitted from publication in this volume.]